Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communications filed on November 18, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-2, 8-9, and 15-16 have been amended.
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn.


Information Disclosure Statement
The information disclosure statement filed September 28, 2021, has been considered by the Examiner.


Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.  
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 11 of Applicants’ Reply dated November 18, 2021 (hereinafter “Applicants’ Reply”) that claim 1 “can acquire information about a subject, prepare a state transition table specifying relationships between different types of action, detecting a current action of the subject, provide a notification about the type of action, and reduce the type of notification target action and update the transition table when a first condition defined in advance indicates that it is not suitable to determine the type of action of the subject.”  The Examiner does not understand this argument and respectfully requests additional information on the transition table and its relation to the pricebook and transaction event data recited in claim 1.
Applicants further argue at pages 12-13 of Applicants’ Reply that “the claims are clearly integrated into practical applications of the alleged exception” and that the claims “are directed towards the practical applications of efficiently utilizing a pricebook management platform to manage remote master pricebooks and tenant pricebooks.  The pricebook management platform is uniquely configured to communicate with the master and tenant pricebooks over a remote network and receive transaction data corresponding to supplier interactions with the master pricebook and/or tenant interactions with the tenant pricebook.  The computer-implemented method uniquely utilizes the pricebook management platform to identify changes to supplier and tenant data, operate a transaction log storing any changes, and aggregate a set of changes based on a defined granularity level.  As a result, the present method enables the generation of 
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that managing pricebooks for a supplier and a customer is not a practical application because it is not an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.  No improvements to the functionality of the computer are described or to how the computer performs this alleged improvement.  In fact, there is no difference in the operation of the computer as a result of the claimed invention and no technical discussion of how the “pricebook management platform is uniquely configured to communicate with the master and tenant pricebooks”.  This is instead an alleged improvement to a user’s experience or a business method of updating data in pricebooks, i.e. the abstract idea, and thus is not a practical application.
Applicants further argue at page 13 of Applicants’ Reply that the claims “provide specific improvements to conventional methods by enabling efficient, tailored coordination between master and tenant pricebooks.”  However, no technical details about these alleged improvements is provided and these statements amount to a “bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.”
Applicants further argue at page 13 of Applicants’ Reply that the “claims also do not preempt any underlying idea.”  The Examiner respectfully notes that, per MPEP 2106.04, while “preemption is the concern underlying...the judicial exception, it is not a standalone test for determining eligibility... Instead questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo....It is necessary to evaluate eligibility using the Alice/Mayo test, 
Applicants’ arguments regarding the rejection under 35 USC 102(a)(1) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and a non-transitory computer-readable medium for updating data in a pricebook.  With respect to claim 1, claim elements determining at least one change and generating a modification to at least a portion of a listing of offerings, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving and storing data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium 
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and storing limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to aggregating changes into grouped changes and are further directed to the abstract idea.  Claims 2, 9, and 16 are also directed to receiving and retrieving data which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claims 3, 5, 10, 12, 17, and 19 are directed to defining the transaction event, associating the transaction event data, and identifying the previously stored version of the data and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to defining the tenant accounts, associating the transaction event data with one of the accounts, and identifying the previously stored version of the data based on the association and are further directed to the abstract idea.  Claims 6, 13, and 20 are directed to defining the interaction between the tenant, supplier, master pricebook, and tenant pricebook and are further directed to the abstract idea.  Claims 7 and 14 are directed to generating documentation and are further directed to the abstract idea.  Claims 7 and 14 are also directed to storing data which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0109887 A1 to Ziemann et al. (hereinafter “Ziemann”), in view of US 2012/0022972 A1 to Mirzakhanyan (hereinafter “Mirzakhanyan”), and further in view of US 10,277,672 B2 to Kung (hereinafter “Kung”).
Claims 1, 8, and 15:  Ziemann discloses a “web-based customer relationship management (CRM) system” that is a multi-tenant system in which “data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants.”  (See Ziemann, at least para. [0101]).  Ziemann further discloses a price book that represents “a list of all or some of the products offered by sales personnel to a potential customer and prices of the offered products.  Different potential customers may be offered different price books…Even if all customers are offered the same prices, the prices may change with time, and as a consequence different quotes may be associated with different price books, depending on when the quote was offered.”  (See Ziemann, at least para. [0029]).  Ziemann further discloses one or more processors (See Ziemann, at least FIG. 7 and associated text, system includes processor system); and one or more memories (See Ziemann, at least FIG. 7 and 
receiving, at a pricebook management platform,…transaction event data corresponding to at least one of an interaction of the supplier with the master pricebook or a tenant with the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices);
determining, at the pricebook management platform, at least one change between the transaction event data and a previously stored version of data associated with at least one of the supplier or the tenant  (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects ; 
generating, based on the set of changes, a modification to at least a portion of a listing of offerings in the master pricebook or the tenant pricebook (See Ziemann, at least para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book).
Ziemann does not expressly disclose a pricebook management platform in remote network communication with a master pricebook listing offerings from a supplier and a tenant pricebook listing at least a portion of the offerings stored in the master pricebook.
However, Mirzakhanyan discloses a system and method “for vendors and retailers to share product or service pricebooks.”  (See Mirzakhanyan, at least Abstract).   Mirzakhanyan further discloses a pricebook management platform in remote network communication with a master pricebook listing offerings from a supplier and a tenant pricebook listing at least a portion of the offerings stored in the master pricebook (See Mirzakhanyan, at least FIG. 1 and associated text; para. [0019], sever and database coupled to one or more vendor computer systems (i.e., suppliers) and retailer computer systems (i.e., tenants) over a communications network); para. [0020], vendors share product and/or server pricebooks with the retailers; Abstract, “sever configured to receive a pricebook from a vendor computer, the pricebook specifying products or services offered by the vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer relationship management system and method of Ziemann the ability of a pricebook management platform in remote network communication with a master pricebook listing offerings from a supplier and a tenant pricebook listing at least a portion of the offerings stored in the master pricebook as disclosed by Mirzakhanyan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to connect “vendors and retailers in reliable, cost effective, and mutually beneficial manner.”  (See Mirzakhanyan, at least para. [0005]).
Neither Ziemann nor  Mirzakhanyan expressly discloses storing the at least one change in a  transaction log managed by the pricebook management platform; receiving, at the pricebook management platform, a request to aggregate a set of changes from the transaction log, based on a granularity level defining at least one of a timeframe and a type of transaction.  
However, Kung discloses a system that “synchronizes change-data in a multi-tenant system with one or more external service provider systems.”  (See Kung, at least Abstract).  Kung further discloses “a system interface configured to receive transaction events.” (See Kung, at least Abstract).  Kung further discloses that the multi-tenant system includes a transactional database that “stores tenant data for each tenant in one or more logical stores.”  (See Kung, at east col. 4, lines 26-35).  Kung further discloses storing the at least one change in a  transaction log managed by the pricebook management platform (See Kung, at least col. 4, lines 37-50, transactional database generates a binary log that includes a log of all transaction events including change-data that reflects any changes (e.g., creations, replacements, updates, deletions, etc.) made to the logical stores within the transaction database); receiving, at the pricebook management platform, a request to aggregate a set of changes from the transaction log, based on a granularity level defining at least one of a timeframe and a type of transaction (See Kung, at least col. 5, lines 11-23, data regarding changes may be synchronized in response to a trigger condition that includes a user request or an occurrence of one or more scheduled events such as at specific clock times; trigger condition may be based on the time of day or on the number of change-data events; col. 4, lines 37-50, transactional database generates a binary log that includes a log of all transaction events including .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer relationship management system and method of Ziemann and the vendor/retailer pricebook management system and method of Mirzakhanyan the ability of storing the at least one change in a transaction log managed by the pricebook management platform; receiving, at the pricebook management platform, a request to aggregate a set of changes from the transaction log, based on a granularity level defining at least one of a timeframe and a type of transaction as disclosed by Kung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to have a minimal impact on the transactional database’s integrity.  (See Kung, at least col. 4, lines 24-30).
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claims 1, 8, and 15 discussed above.
Neither Ziemann nor Mirzakhanyan expressly discloses receiving, by the pricebook management platform, the granularity level for aggregating transactions, and a transaction log identification; retrieving the set of changes from a transaction database based on the transaction log identification; aggregating the set of changes into grouped changes comprising net change values based on the granularity level; and outputting the grouped changes.
However, Kung discloses: 

receiving, by the pricebook management platform, the granularity level for aggregating transactions, and a transaction log identification (See Kung, at least col.4, lines 25-35, transactional database stores tenant data for each tenant to provide tenant-specific business services or functions; col. 5, lines 11-23, data regarding changes may be synchronized in response to a trigger condition that includes a user request or an occurrence of one or more scheduled events such as at specific clock times; trigger condition may be based on the time of day or on the number of change-data events; col. 6, lines 40-50, data changes are filtered to obtain the subset of the data changes relevant to one or more of the external service provider systems); 
retrieving the set of changes from a transaction database based on the transaction log identification (See Kung, at least col. 6, lines 40-50, data changes are filtered to obtain the subset of the data changes relevant to one or more of the external service provider systems); 
aggregating the set of changes into grouped changes comprising net change values based on the granularity level (See Kung, at least col. 6, lines 40-50, data changes are filtered to obtain the subset of the data changes relevant to one or more of the external service provider systems); and 
outputting the grouped changes (See Kung, at least col. 5, lines 1-10, the change-data that is relevant to the particular service provider is translated into a format and protocol suitable for the relevant service provider system).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer relationship management system and method of Ziemann and the vendor/retailer pricebook management system and method of Mirzakhanyan the ability of receiving, by the pricebook management platform, the granularity level for aggregating transactions, and a transaction log identification; retrieving the set of changes from a transaction database based on the transaction log identification; aggregating the set of changes into grouped changes comprising net change values based on the granularity level; and outputting the grouped changes as disclosed by Kung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to have a minimal impact on the transactional database’s integrity.  (See Kung, at least col. 4, lines 24-30).
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:
Ziemann further discloses wherein the transaction event data corresponds with an interaction from the tenant with the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices, i.e., sales person is tenant and is interacting with the standard price book (analogous to master price book) and the high volume price book (analogous to tenant pricebook)), the method further comprising:
associating the transaction event data with the tenant and an offering in the listing of offerings in the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was ; and
identify the previously stored version of data based on the association between the tenant and the offering in the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices), wherein the previously stored version of data is associated with the offering and the tenant (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to .
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claims 1, 8, and 15 discussed above.
Ziemann further discloses wherein the tenant has a plurality of accounts and each of the plurality of accounts is associated with a respective tenant account pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0029], different potential customers may be offered different price books), and wherein transaction event data corresponds with an interaction from one account of the plurality of accounts of the tenant with the respective tenant account pricebook (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book), the method further comprising:
associating the transaction event data with the one account of the plurality of accounts of the tenant and an offering in a listing of offerings in the respective tenant account pricebook (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book); and
identifying the previously stored version of data based on the association between the tenant account and the offering in the respective tenant account pricebook, wherein the previously stored version of data is associated with the offering and the tenant account (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book).
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claims 1, 8, and 15 discussed above.
Ziemann further discloses wherein the transaction event data corresponds with an interaction from the supplier with the master pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book, i.e. sales person is supplier as well as the tenant and is interacting with the standard price book (analogous to master price book)), the method further comprising:
associating the transaction event data with the supplier and an offering in the listing of offerings in the master pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the ; and
identifying the previously stored version of data based on the association between the supplier and the offering in the master pricebook, wherein the previously stored version of data is associated with the offering and the supplier (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book).
Claims 12 and 19 are rejected for similar reasons.
Claim 6:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claim 1 discussed above.
Ziemann further discloses wherein the tenant and the supplier remotely interact with the one of the master pricebook or the tenant pricebook through a network (See Ziemann, at least FIG. 7 and associated text, user systems interact with CRM system over network).
Claims 7 and 14:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claims 1 and 8 discussed above.
Ziemann further discloses:
generating differences documentation based on the set of changes (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes where the price book is different from their opportunity prices is returned);  and
storing the differences documentation in a transaction log store (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes where the price book is different from their opportunity prices is returned; para. [0059], the tables are synchronized and a commit of the transaction in which the synchronization occurred is performed to apply the changes to the database).
Claim 14 is rejected for similar reasons.
Claims 13 and 20:  The combination of Ziemann, Mirzakhanyan, and Kung discloses all the limitations of claims 8 and 15 discussed above.
Ziemann further discloses a communication service configured to establish communications among the one or more processors, the tenant, and the supplier for the tenant and the supplier to remotely interact with the one of the master pricebook or the tenant pricebook (See Ziemann, at least FIGs. 7-8 and .  
Claim 20 is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625